Exhibit 10.4
AMENDMENT NUMBER ONE TO THE
COMMERCIAL METALS COMPANY
2006 CASH INCENTIVE PLAN
     This AMENDMENT NUMBER ONE TO THE COMMERCIAL METALS COMPANY 2006 CASH
INCENTIVE PLAN (this “Amendment”), dated as of December 31, 2009, is made and
entered into by Commercial Metals Company, a Delaware corporation (the
“Company”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Commercial Metals Company 2006 Cash Incentive Plan (the “Plan”).
RECITALS
     WHEREAS, Article VII of the Plan provides that the Board of Directors of
the Company (the “Board”) may amend the Plan at any time; and
     WHEREAS, the Board desires to amend the Plan to bring certain provisions of
the Plan into compliance with new requirements under Section 162(m) of the Code.
     NOW, THEREFORE, in accordance with Article VII of the Plan, the Board
hereby amends the Plan as follows:
     1. Article I of the Plan is hereby amended by deleting the definition of
“Retirement” from the Plan.
     2. Section 5.2 of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section 5.2:
     5.2 Forfeiture Upon Termination Prior to Date of Payment. If a
Participant’s employment with the Company and all of its Subsidiaries is
terminated voluntarily by the Participant for any reason, or is terminated by
his or her employer for cause (as determined by such employer) during a
Performance Period or after a Performance Period but prior to the date of actual
payment in accordance with Section 5.1 above, then such Participant will
immediately forfeit any right to receive any Incentive Compensation hereunder
for such Performance Period.
     3. Section 5.3 of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section 5.3:
     5.3 Pro Rata Payment for Death, Disability, or Termination without Cause;
New Hires.
     (a) Death or Disability. If during a Performance Period that does not
exceed a Fiscal Year, a Participant’s employment is terminated by reason of the
Participant’s death or Disability, then such Participant shall, if the Committee
so determines, be eligible to receive the full amount of the Incentive
Compensation that would have been payable to such Participant, if he or she had
remained employed until the close of such Performance Period. If during a
Performance Period that exceeds a Fiscal Year, a Participant’s employment is
terminated by reason of the Participant’s death or Disability, then such
Participant shall, if the Committee so determines, be eligible to receive a pro
rata portion of the Incentive Compensation that would have been payable to such

 



--------------------------------------------------------------------------------



 



Participant, if he or she had remained employed, based on the number of days
worked during the Performance Period and calculated on the basis of his or her
Base Pay received for the Performance Period. Such Incentive Compensation shall
be paid at the time and in the manner set forth in Section 5.1 hereof.
     (b) Termination Without Cause. If during a Performance Period a
Participant’s employment is terminated by his or her employer without cause (as
determined by such employer) then such Participant shall, if the Committee so
determines, be eligible to receive a pro rata portion of the Incentive
Compensation that would have been payable to such Participant, based on the
achievement of the Performance Goals for such Performance Period, if he or she
had remained employed, based on the number of days worked during the Performance
Period and calculated on the basis of his or her Base Pay received for the
Performance Period. Notwithstanding anything herein to the contrary, such
Incentive Compensation shall be payable only if the Threshold Achievement for
the set of Performance Goals for such Performance Period is achieved; if such
Threshold Achievement is not met, no Incentive Compensation shall be paid. Such
Incentive Compensation shall be paid at the time and in the manner set forth in
Section 5.1 hereof.
     (c) New Hires; Promotions. Any individual who is newly-hired or becomes an
Eligible Employee during a Performance Period and who is selected by the
Committee to participate in the Plan shall be eligible to receive a pro rata
portion of the Incentive Compensation to which he or she could have been
entitled if he or she had been employed for the full Performance Period, based
on the number of days during the Performance Period during which he or she is a
Participant in the Plan and calculated on the basis of his or her Base Pay
received for the Performance Period. Such Incentive Compensation shall be paid
at the time and in the manner set forth in Section 5.1 hereof.
     4. Except as expressly amended by this Amendment, the Plan shall continue
in full force and effect in accordance with the provisions thereof.
[Signature page to follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed as of the date first written above.

            COMMERCIAL METALS COMPANY            By:   /s/ Murray R. McClean    
    Name:   Murray R. McClean       Title:   President and Chief Executive
Officer  

3